Citation Nr: 1525026	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for erectile dysfunction. 

2. Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to an initial compensable rating for a left inguinal hernia, repaired, with scar. 

4. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to March 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 and January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure the Veteran's claims are afforded every due consideration, and to aid the Board in making an informed decision. 

Further efforts must be made to obtain the Veteran's service treatment records (STRs).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Records Management Center (RMC) sent the service personnel records and a separation examination report.  Records of a two-week psychiatric hospitalization at a private facility during service were also obtained.  However, the STRs otherwise remain outstanding, including records of the inguinal hernia surgery.  Every effort must be made to obtain these records on remand. 

VA examinations (performed by QTC Medical Services) assessing the Veteran's PTSD and inguinal hernia were last performed four years ago, in June 2011.  Thus, new VA examinations should be performed to ensure a complete and up-to-date record upon which to evaluate the current severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2014) (reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

The issue of entitlement to TDIU may be significantly impacted by the initial evaluations of the Veteran's PTSD and inguinal hernia, and the evidentiary development undertaken towards that end.  Accordingly, the Board will defer a decision on this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Every effort should be made to obtain the Veteran's outstanding service treatment records.  As noted in the body of this remand, only the Veteran's separation examination report was sent by the RMC with his service personnel records.  Thus, another request for STRs must be submitted to the RMC and any other appropriate entity, including the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES).  The Veteran must also be provided another opportunity to submit any STRs in his possession. 

If negative responses are received and the AOJ concludes that further efforts to obtain these records would be futile, or that the records do not exist, generate a memorandum for the file to this effect which sets forth the efforts made to obtain these records. 

2. A separate request must also be made for any inpatient clinical records associated with the in-service left inguinal hernia surgery at Landstuhl Regional Medical Center, Germany in August 2009.  

3. Add to the claims file any outstanding VA treatment records from the Fayetteville, North Carolina VA Medical Center (VAMC) dated since August 2013. 

4. Then, arrange for a VA examination to evaluate the current severity of the Veteran's PTSD.  The claims file must be made available to the examiner for review.

5. Arrange for a VA examination to evaluate the current severity of the Veteran's left inguinal hernia residuals, including any associated scarring.  The claims file must be made available to the examiner for review.

6. Then, review the claims file and ensure that all requested development actions have been completed.  

7. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




